December 30, 1929. The opinion of the Court was delivered by
There are two appeals in this cause from orders of his Honor, Judge Sease.
The first appeal is from an order of February 9, 1929, dismissing an appeal to this Court from a judgment rendered against the appellant in favor of the respondent in the Court of Common Pleas of Greenville County on April 15, 1925.
The second appeal is from an order made on March 27, 1929, refusing appellant's motion for a new trial.
In their argument, appellant's counsel correctly state, "There are no questions of law involved except so far as the law governs the use of discretion by a trial Judge."
We do not think it necessary to review the facts disclosed in the numerous affidavits presented to the circuit Judge on the hearing of the two motions. Sufficient it is to state, that they warranted the holdings he made. There was no abuse of discretion vested in him under the law.
The judgment of this Court is that the appeals from both orders be dismissed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER and CARTER concur. *Page 63